Citation Nr: 1441331	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for residuals of a gunshot wound (GSW) to the left buttock, status-post laparotomy and colostomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1988 to September 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction of the appeal currently resides with the Chicago, Illinois RO.

In March 2012, the Board remanded the matter on appeal to the RO to schedule the Veteran for VA examinations in conjunction with the instant claim, and the matter has returned to the Board for further appellate consideration. 

A review of the Veteran's Virtual VA electronic claims file reflects that he has raised the issue of entitlement to additional compensation benefits for a dependent child S. J. based upon school attendance from August 27, 2013 to June 1, 2015.  See VA Form 21-674, Request for Approval of School Attendance, dated and signed by the Veteran in August 2013 and uploaded to his Virtual VA electronic claims file.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's residuals of a GSW to the left buttock, status-post laparotomy and colostomy are manifested by nightly left-sided abdominal pain and intermittent diarrhea two (2) to three (3) times a day. 


CONCLUSION OF LAW

The criteria for a 40 percent rating, and no higher, for the service-connected residuals of a GSW to the left buttock, status-post laparotomy and colostomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code (DC) 7329 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a December 2004 letter to the Veteran, VA notified him of the notice requirements on increased rating claim.  The December 2004 letter was issued prior to the June 2005 appealed rating action.  This letter informed him of what evidence was required to substantiate his increased evaluation claim and of his and VA's respective duties for obtaining evidence.  A March 2006 letter informed the Veteran of the Dingess elements. Thereafter, the claim was readjudicated, most recently in a November 2012 Supplemental Statement of the Case.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 38 (1993).  VA has obtained the Veteran's service treatment records and VA treatment records.  VA also examined the Veteran in May 2009 and, most recently, in April and May 2012.  Copies of these examination reports have been associated with the claims files.  

This case was most recently before the Board in March 2012.  At that time, the Board, in part, remanded the appeal to the RO for a new VA examination to determine the current severity of his service-connected disability.  VA examinations were performed in April and May 2012, and the Board finds the VA examination reports are sufficient to rely on to answer medical questions involved in deciding the issue on appeal.  

The Board notes that the April 2012 VA neurologist indicated that he had not reviewed the Veteran's claims files prior to his examination.  However, the May 2012 VA neurologist's examination, as well as the other examinations, were each based on a thorough and contemporaneous examination of the Veteran that took into his reported history of in-service treatment, records of in-service treatment (excluding the April 2012 Neurology report), his contentions, and  post-service examination and treatment.  These examination reports are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for their respective opinions, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not indicated that he has any further evidence to submit to VA, or that he is aware of any evidence which VA needs to obtain.  Thus the Board finds that there was substantial compliance with its March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service treatment records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The period for consideration in this case extends from the date of the claim, November 3, 2004, to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In this case, the service treatment records show that in early April 1989, the Veteran sustained a gunshot wound to the right suprapubic region that exited the left buttock during an attempted robbery with collateral injuries to the bladder, small intestine and rectum.  He underwent an exploratory laparotomy and descending colostomy, proximal sigmoid mucus fistula with wash-out and repair of contused rectal segment at the level of the levator ani, and primary closure of a through-and-through bladder gunshot wound.  In September 1989, the Veteran underwent an exploratory laparotomy and takedown of the colostomy with colocolostomy.  

A September 1992 service separation examination report reflects that the Veteran's abdomen, genitourinary system, and rectum/anus were evaluated as "normal."  The examining clinician noted that the Veteran was status-post gunshot wound.  On an accompanying Report of Medical History, the Veteran described his health as "unsat."  He related that he had had stomach, liver, or intestinal trouble.  He reported that he had been hospitalized in 1989 for a gunshot wound.  The examining physician indicated, in part, that the Veteran had had a reversed colostomy due to a gunshot wound in 1989.  The examining clinician noted that the Veteran still experienced left-sided abdominal pain. 

A September 1992 VA examination report reflects that the Veteran had sustained a gunshot wound to the left buttock in 1989 that had exited the abdominal area and had hit the small bowel and urinary bladder.  The VA examiner noted that the Veteran had undergone an exploratory laparotomy and colostomy, and a revision of the colostomy seven (7) months after had had been shot.  During the examination, the Veteran complained of having irregular bowel movements and colostomy pain.  An examination of the abdominal area showed that it was soft without masses or rigidity.  His bowel sounds were normal.  A rectal examination was negative.  The VA examiner diagnosed the Veteran, in part, with status-post gunshot wound to the left buttock, exited through the suprapubic area, with exploratory laparotomy and colostomy and symptomatic with pain in the area of the colostomy with on and off constipation.  (See September 1992 VA examination report). 

Turning to the more recent evidence of record, a November 2004 VA treatment report reflects that the Veteran complained of having had alternating constipation and diarrhea for the previous few years.  At that time, the examining clinical entered an assessment of diarrhea, questionable irritable bowel syndrome.  When seen at the genitourinary clinic in March 2005, the Veteran complained of left lower quadrant discomfort that increased with position and was unrelated to food or oral intake. The Veteran also related that he had chronic diarrhea, four (4) to five (5) times a day, which he had had for the previous 10 years.  The examining clinician indicated that the Veteran had an unknown amount of his colon removed due to a gunshot wound 15 years previously with chronic diarrhea.  The examiner related that the Veteran's pain was musculoskeletal in origin and that it changed with position.  

A May 2005 VA spine examination report reflects that the examiner reported a history of the Veteran's in-service gunshot wound that is consistent with that previously reported herein.  The Veteran's weight was noted to have been 230-240 pounds, with a gain of 15-20 pounds in the last six (6) months.  The Veteran denied any nausea or vomiting.  He described his appetite as "good."  His stools were noted to have been "soft."  He related that he had bowel movements four (4) to five (5) times a day.  The Veteran maintained that since his laparotomy, he had soft stool with diarrhea.  He indicated that at times, he would not have any bowel movements for days.  The Veteran reported that he had abdominal pain in the area of the colostomy and left lower quadrant, which was primarily a discomfort.  He stated that the abdominal pain occurred two (2) to three (3) times a week and lasted for 20 minutes.  The examiner noted that there was tenderness in the left lower quadrant and that the Veteran's abdomen was "tense" without rebound tenderness.  His bowel sounds were described as "present and normal."  The VA examiner entered a diagnosis, in part, of gunshot wound to the abdomen post-exploratory laparotomy and colostomy with residuals of left lower quadrant pain and diarrhea.  

VA treatment reports, dated from July 2005 to November 2008, are of record.  In July 2005, the Veteran complained of having loose stools, occasional burping and flatulence, and left-sided pain that was possibly consistent with dyspepsia.  The examining clinician recommended that the Veteran avoid certain foods and liquids.  It was noted that his loose stools might have been a function of his bowel resection.  

A May 2009 VA general medical examination report reflects that the examiner reported a history with respect to the in-service gunshot wound that is consistent with that previously reported herein.  The Veteran related that after his surgery, he had experienced sharp left lower quadrant pain of the abdomen that was about a seven (7) or eight (8) out of 10, with 10 being the highest degree of severity, lasted for two (2) hours and occurred two (2) to three (3) times a month.  The Veteran related that when he had a bowel movement, it would begin as a hard stool followed by a soft stool.  Upon examination in May 2009, the VA examiner noted that the Veteran had two abdominal scars and a scar on the left buttocks as a result of the in-service gunshot wound and resulting laparotomy and colostomy.  The Board notes that it is not necessary at this juncture to address the clinical findings with respect to the Veteran's residual scars because he has been awarded service connection for scars associated with residuals of a gunshot wound to the left buttocks and status-post laparotomy and colostomy.  The Veteran has not appealed the 10 rating assigned to his scars and it is not in appellate status.  On examination in May 2009, the Veteran weighed 225 pounds.  His abdomen was soft and nontender, with no palpable mass, organomegaly and normoactive bowel sounds.  His rectal examination was fine.  A musculoskeletal examination revealed good pulses and sensory responses.  A neurological examination was normal.  The VA examiner entered an impression that addressed the Veteran's residual scarring associated with his in-service gunshot wound.  (See May 2009 VA general medical examination report). 

A May 2009 VA orthopedic examination report reflects that the Veteran was seen, in part, for a follow-up examination of his posterior gluteal area, posterior hip gunshot wound.  Upon examination of the left hip, the VA examiner noted, in part, that the gunshot wound "missile" involved the gluteus maximus muscle, the gluteus minimus muscle and all of the anterior abdominal muscles when it exited the lower third abdominal cavity.  There was, however, no recorded damage to the left hip joint or bones or nerves of the left lower extremity.  There was normal range of motion of the Veteran's left hip.  There was mild tenderness about the posterior gluteal area on palpation and mild tenderness of the lower third abdominal wound.  

An April 2012 VA neurology examination report reflects that despite not having access to the claims files prior to his examination, the VA neurologist completed a thorough examination of the Veteran's nerves of the lumbosacral area and left gluteal region.  The VA neurologist noted that his examination of the Veteran included the following nerves:  superior gluteal nerve; inferior gluteal nerve; sciatic nerve; tibial Nerve: L1-3 nerve roots; femoral nerve; and, obturator nerve).  The VA neurologist opined that there was no evidence of any nerve damage of the nerve related to either lumbosacral area or left gluteal region.  There was no evidence of weakness or sensory abnormalities that were suggestive of a peripheral nerve disorder.  The VA examiner reported that the Veteran ambulated with a normal gait.  (See April 2012 VA nerve examination report). 

An April 2012 VA genitourinary examination report reflects that the Veteran reported not having any problems with his bladder until 2009 when he started urinating on himself and in bed.  The VA examiner indicated that he had reviewed the claims files prior to the examination.  The VA examiner reported a history of the in-service gunshot wound injury that is consistent with that previously reported herein.  The VA examiner diagnosed the Veteran as having a voiding dysfunction, the etiology of which he found difficult to relate to the 1989 gunshot wound injury.  

A May 2012 VA scars examination report reflects that the Veteran gave a history of having had abdominal pain since his in-service surgeries that is consistent with reported during his May 2009 VA examination.  As noted previously herein, it is not necessary at this juncture to address the clinical findings with respect to the Veteran's residual scars because he has been awarded service connection for scars associated with residuals of a gunshot wound to the left buttocks and status-post laparotomy and colostomy.  The Veteran has not appealed the 10 rating assigned to his scars and it is not in appellate status.  During the May 2012 examination, the Veteran's weight was recorded as 225 pounds.  His abdomen was soft.  There was tenderness at the hernia level and mid-section of the scar on palpation.  The VA examiner entered diagnoses referable to the Veteran's scars.  (See May 2012 VA scar examination report). 

A May 2012 VA digestive examination report reflects that the examiner reviewed the claims files prior to the examination.  The examiner reported the Veteran's history with respect to his in-service gunshot wound that is consistent with that previously reported herein.  The Veteran reported having intermittent left-sided abdominal pain that occurred primarily at night, a couple of times a week, and was a seven (7) out of 10, with 10 being the highest degree of severity.  He related that he had similar pain when he walked or exercised.  The Veteran also reported having to push or strain to have a bowel movement, and that he had some days where he did not have any bowel movements at all.  The Veteran complained of having had intermittent diarrhea two (2) to three (3) times a day.  He reported having one (1) episode of fecal incontinence in the previous years.  The Veteran related that he had occasional black stools.  He denied having had any weight or appetite loss.  
The VA Digestive examiner concluded that the Veteran's abdominal pain was most likely musculoskeletal and took place with movement, but that it was more likely than not, given his extent of surgery/scars and location of pain, contributed to by the Veteran's gunshot wound in service.  As for the Veteran's intermittent diarrhea, the VA examiner opined that it was as likely as not secondary to the trauma and procedures relating to the in-service gunshot wound.  Finally, the VA examiner opined that it was less likely than not that the Veteran's constipation was secondary to the trauma and procedures surrounding the in-service gunshot wound.  The VA examiner reasoned that although constipation could, in theory, be related to adhesions from injury and surgeries listed, that it was less likely than not based on examinations, such as lower endoscopy and computed tomography scans, which were normal aside from internal hemorrhoids; colo-colonic anastomosis; small hiatal hernia and fat-containing umbilical and left upper abdominal hernias.  (See May 2012 VA Digestive examination report). 

Finally, a May 2012 VA hip and thigh examination report reflects that there was no clinical evidence of any left hip or thigh disorder found on examination.  The Veteran had full range of motion of the left hip (i.e., zero to 125) degrees without pain.  The Veteran's left hip demonstrated 5/5 muscle strength in flexion, abduction and extension when compared to the right side.  Overall, there was no evidence of any currently left hip or thigh pathology found on examination.  (See May 2012 Hip and Thigh examination report). 

Based on this evidence, the RO assigned a 20 percent evaluation to the Veteran's service-connected residuals of a gunshot wound to left buttock, status-post laparotomy and colostomy under DC7329.  Under that code, a maximum 40 percent evaluation is warranted for severe symptoms, objectively supported by examination findings.  A 20 percent rating is warranted for moderate symptoms, and a 10 percent rating is warranted for mild symptoms.  A note to this code directs that where residual adhesions constitute the predominate disability; the disability should be rated under DC 7301.  38 C.F.R. § 4.114, DC 7329 (2013). 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Board finds that the Veteran's service-connected residuals of a gunshot wound to the left buttock, status-post laparotomy and colostomy are most consistent with the application of DC 7329, which addresses resection of large intestine.  The evidence of record shows that the Veteran's medical history, reported symptoms of abdominal pain and diarrhea made throughout the appeal period, and diagnoses are consistent with the rating criteria found in Diagnostic Code 7329.  

The Board notes that a May 2009 VA examiner specifically indicated that the in-service gunshot wound involved the gluteus maximus and gluteus minimus muscles and all of the anterior abdominal muscles when it exited the lower third abdominal cavity.  Thus, and as noted in the Board's March 2012 remand, the Veteran's representative maintained that the Veteran's disability should be evaluated under Diagnostic Code 5317 and 5319, the Diagnostic Codes used to evaluated Muscle Groups XVII and  XIX, respectively.  However, examinations of the abdomen have been normal and, as noted by a May 2012 neurologist, there was no evidence of any nerve damage to the lumbosacral area or left gluteal region.  There was no evidence of weakness or sensory abnormalities that were suggestive of a peripheral nerve disorder.  Rather, the Veteran's primary symptoms throughout the appeal have been abdominal pain and diarrhea.  Such symptoms and diagnosis are consistent with the rating criteria found in Diagnostic Code 7329.

With respect to Diagnostic Code 7329, the Veteran's complaints include daily abdominal pain and intermittent diarrhea, symptoms which a May 2012 VA examiner has etiologically related to his service-connected residual so f gunshot wound of the left buttock, status-post laparotomy and colostomy.  The Board accepts the Veteran's self-report of the frequency of his attacks, as reported to the VA examiners in 2009 and 2012.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evidence supports a finding of resection of the large intestine with severe symptoms, objectively supported by examination findings, so as to warrant a 40 percent rating. This is the maximum rating available under Diagnostic Code 7329. 

The Board notes the Veteran has been awarded service connection for scars associated with residuals of his in-service injury with a 10 percent disability.  The Veteran has not appealed the rating assigned to this disability and the issue is not in appellate status.

Moreover, while the Veteran has also been found to have a small ventral hernia, the evidence is not clear as to whether it is etiologically related to the service-connected disability.  However, even assuming that the ventral hernia was secondary thereto, it has been found to have been remediable or operable with mild severity of weakling of the muscular support of an abdominal wall and not requiring a truss.  Thus, in the absence of a massive and persistent ventral hernia, a 100 percent disability rating under DC 7339 is not warranted.  38 C.F.R. § 4.114, DC 7339 (2013)

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16 When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  In this case, the schedular evaluation is adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's a GSW to the left buttock, status-post laparotomy and colostomy, such as abdominal pain and diarrhea. As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Here, because the Veteran reported being employed as counselor at a May 2012 VA scar examination, a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 



ORDER

An increased disability rating of 40 percent for residuals of a GSW to the left buttock, status-post laparotomy and colostomy is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


